 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 1 of 17 Page ID #:122




 1

 2

 3

 4

 5

 6

 7

8                         UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10
     SHAUN MARSHALL, et al.                     Case No. 8:20-cv-00916-DOC-ADS
11
                Plaintiff(s),
12
                v.                              STIPULATED PROTECTIVE ORDER
13
     COUNTY OF LOS ANGELES, et al.
14
                Defendant(s).
15

16

17   I.   PURPOSES AND LIMITATIONS

18        A.    Discovery in this action is likely to involve production of confidential,

19        proprietary, or private information for which special protection from public

20        disclosure and from use for any purpose other than prosecuting this litigation

21        may be warranted. Accordingly, the parties hereby stipulate to and petition the

22        Court to enter the following Stipulated Protective Order. The parties

23        acknowledge that this Order does not confer blanket protections on all

24        disclosures or responses to discovery and that the protection it affords from


                                                1
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 2 of 17 Page ID #:123




 1          public disclosure and use extends only to the limited information or items that

 2          are entitled to confidential treatment under the applicable legal principles. The

 3          parties further acknowledge, as set forth in Section XIII(C), below, that this

 4          Stipulated Protective Order does not entitle them to file confidential information

 5          under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

 6          and the standards that will be applied when a party seeks permission from the

 7          Court to file material under seal.

8    II.   GOOD CAUSE STATEMENT

 9          This case arises from Plaintiff’s arrest on January 8, 2019 by deputies from the

10   Los Angeles Sheriff’s Department. The gravamen of Plaintiff’s complaint is that

11   deputies fabricated the evidence which formed the basis of his arrest and criminal

12   prosecution.

13          As explained below, this action is likely to involve materials protected by

14   California Evidence Code section 1040, California Code of Civil Procedure section 129,

15   California Penal Code section 632, the official information privilege or other state or

16   federal statutes, court rules, case decisions, or common law prohibiting dissemination

17   and disclosure. Additionally, this action may involve other proprietary information

18   concerning police practices and security protocols for which special protection from

19   public disclosure and from use for any purpose other than prosecution of this action is

20   warranted.

21          In terms of discovery, Defendants anticipate that a protective order will be

22   necessary in connection with the following items of evidence: 1) personnel and

23   administrative records of peace officers; 2) mental health and medical records

24   protected by HIPPA; 3) law enforcement investigative records which reveal the identity


                                                   2
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 3 of 17 Page ID #:124




 1   of third party witnesses; and 4) such other evidence for which dissemination should be

 2   limited for use in this action only.

 3   III.   DEFINITIONS

 4          A.     Action: Shaun Marshall v. County of Los Angeles, et al., Case No. 8:20-

 5          cv-00916-DOC-ADS

 6          B.     Challenging Party: A Party or Non-Party that challenges the designation

 7          of information or items under this Order.

8           C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

 9          it is generated, stored or maintained) or tangible things that qualify for

10          protection under Federal Rule of Civil Procedure 26(c), and as specified above in

11          the Good Cause Statement.

12          D.     Counsel: Outside Counsel of Record and House Counsel (as well as their

13          support staff).

14          E.     Designating Party: A Party or Non-Party that designates information or

15          items that it produces in disclosures or in responses to discovery as

16          “CONFIDENTIAL.”

17          F.     Disclosure or Discovery Material: All items or information, regardless of

18          the medium or manner in which it is generated, stored, or maintained

19          (including, among other things, testimony, transcripts, and tangible things), that

20          are produced or generated in disclosures or responses to discovery in this

21          matter.

22          G.     Expert: A person with specialized knowledge or experience in a matter

23          pertinent to the litigation who has been retained by a Party or its counsel to

24          serve as an expert witness or as a consultant in this Action.


                                                   3
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 4 of 17 Page ID #:125




 1       H.     House Counsel: Attorneys who are employees of a party to this Action.

 2       House Counsel does not include Outside Counsel of Record or any other outside

 3       counsel.

 4       I.     Non-Party: Any natural person, partnership, corporation, association, or

 5       other legal entity not named as a Party to this action.

 6       J.     Outside Counsel of Record: Attorneys who are not employees of a party

 7       to this Action but are retained to represent or advise a party to this Action and

8        have appeared in this Action on behalf of that party or are affiliated with a law

 9       firm which has appeared on behalf of that party, and includes support staff.

10       K.     Party: Any party to this Action, including all of its officers, directors,

11       employees, consultants, retained experts, and Outside Counsel of Record (and

12       their support staffs).

13       L.     Producing Party: A Party or Non-Party that produces Disclosure or

14       Discovery Material in this Action.

15       M.     Professional Vendors: Persons or entities that provide litigation support

16       services (e.g., photocopying, videotaping, translating, preparing exhibits or

17       demonstrations, and organizing, storing, or retrieving data in any form or

18       medium) and their employees and subcontractors.

19       N.     Protected Material: Any Disclosure or Discovery Material that is

20       designated as “CONFIDENTIAL.”

21       O.     Receiving Party: A Party that receives Disclosure or Discovery Material

22       from a Producing Party.

23

24


                                                 4
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 5 of 17 Page ID #:126




 1   IV.   SCOPE

 2         A.     The protections conferred by this Stipulation and Order cover not only

 3         Protected Material (as defined above), but also (1) any information copied or

 4         extracted from Protected Material; (2) all copies, excerpts, summaries, or

 5         compilations of Protected Material; and (3) any testimony, conversations, or

 6         presentations by Parties or their Counsel that might reveal Protected Material.

 7         B.     Any use of Protected Material at trial shall be governed by the orders of

8          the trial judge. This Order does not govern the use of Protected Material at trial.

 9   V.    DURATION

10         Even after final disposition of this litigation, the confidentiality obligations

11         imposed by this Order shall remain in effect until a Designating Party agrees

12         otherwise in writing or a court order otherwise directs. Final disposition shall be

13         deemed to be the later of (1) dismissal of all claims and defenses in this Action,

14         with or without prejudice; and (2) final judgment herein after the completion

15         and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

16         Action, including the time limits for filing any motions or applications for

17         extension of time pursuant to applicable law.

18   VI.   DESIGNATING PROTECTED MATERIAL

19         A.     Exercise of Restraint and Care in Designating Material for Protection

20                1.     Each Party or Non-Party that designates information or items for

21                protection under this Order must take care to limit any such designation

22                to specific material that qualifies under the appropriate standards. The

23                Designating Party must designate for protection only those parts of

24                material, documents, items, or oral or written communications that


                                                   5
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 6 of 17 Page ID #:127




 1             qualify so that other portions of the material, documents, items, or

 2             communications for which protection is not warranted are not swept

 3             unjustifiably within the ambit of this Order.

 4             2.     Mass, indiscriminate, or routinized designations are prohibited.

 5             Designations that are shown to be clearly unjustified or that have been

 6             made for an improper purpose (e.g., to unnecessarily encumber the case

 7             development process or to impose unnecessary expenses and burdens on

8              other parties) may expose the Designating Party to sanctions.

 9             3.     If it comes to a Designating Party’s attention that information or

10             items that it designated for protection do not qualify for protection, that

11             Designating Party must promptly notify all other Parties that it is

12             withdrawing the inapplicable designation.

13       B.    Manner and Timing of Designations

14             1.     Except as otherwise provided in this Order (see, e.g., Section

15             B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

16             Discovery Material that qualifies for protection under this Order must be

17             clearly so designated before the material is disclosed or produced.

18             2.     Designation in conformity with this Order requires the following:

19                    a.     For information in documentary form (e.g., paper or

20                    electronic documents, but excluding transcripts of depositions or

21                    other pretrial or trial proceedings), that the Producing Party affix

22                    at a minimum, the legend “CONFIDENTIAL” (hereinafter

23                    “CONFIDENTIAL legend”), to each page that contains protected

24                    material. If only a portion or portions of the material on a page


                                               6
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 7 of 17 Page ID #:128




 1                  qualifies for protection, the Producing Party also must clearly

 2                  identify the protected portion(s) (e.g., by making appropriate

 3                  markings in the margins).

 4                  b.     A Party or Non-Party that makes original documents

 5                  available for inspection need not designate them for protection

 6                  until after the inspecting Party has indicated which documents it

 7                  would like copied and produced. During the inspection and before

8                   the designation, all of the material made available for inspection

 9                  shall be deemed “CONFIDENTIAL.” After the inspecting Party has

10                  identified the documents it wants copied and produced, the

11                  Producing Party must determine which documents, or portions

12                  thereof, qualify for protection under this Order. Then, before

13                  producing the specified documents, the Producing Party must affix

14                  the “CONFIDENTIAL legend” to each page that contains Protected

15                  Material. If only a portion or portions of the material on a page

16                  qualifies for protection, the Producing Party also must clearly

17                  identify the protected portion(s) (e.g., by making appropriate

18                  markings in the margins).

19                  c.     For testimony given in depositions, that the Designating

20                  Party identify the Disclosure or Discovery Material on the record,

21                  before the close of the deposition all protected testimony.

22                  d.     For information produced in form other than document and

23                  for any other tangible items, that the Producing Party affix in a

24                  prominent place on the exterior of the container or containers in


                                             7
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 8 of 17 Page ID #:129




 1                         which the information is stored the legend “CONFIDENTIAL.” If

 2                         only a portion or portions of the information warrants protection,

 3                         the Producing Party, to the extent practicable, shall identify the

 4                         protected portion(s).

 5          C.    Inadvertent Failure to Designate

 6                1.       If timely corrected, an inadvertent failure to designate qualified

 7                information or items does not, standing alone, waive the Designating

8                 Party’s right to secure protection under this Order for such material.

 9                Upon timely correction of a designation, the Receiving Party must make

10                reasonable efforts to assure that the material is treated in accordance with

11                the provisions of this Order.

12   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

13          A.    Timing of Challenges

14                1.       Any party or Non-Party may challenge a designation of

15                confidentiality at any time that is consistent with the Court’s Scheduling

16                Order.

17          B.    Meet and Confer

18                1.       The Challenging Party shall initiate the dispute resolution process

19                under Local Rule 37.1 et seq.

20          C.    The burden of persuasion in any such challenge proceeding shall be on

21          the Designating Party. Frivolous challenges, and those made for an improper

22          purpose (e.g., to harass or impose unnecessary expenses and burdens on other

23          parties) may expose the Challenging Party to sanctions. Unless the Designating

24          Party has waived or withdrawn the confidentiality designation, all parties shall


                                                    8
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 9 of 17 Page ID #:130




 1       continue to afford the material in question the level of protection to which it is

 2       entitled under the Producing Party’s designation until the Court rules on the

 3       challenge.

 4   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

 5       A.     Basic Principles

 6              1.     A Receiving Party may use Protected Material that is disclosed or

 7              produced by another Party or by a Non-Party in connection with this

8               Action only for prosecuting, defending, or attempting to settle this Action.

 9              Such Protected Material may be disclosed only to the categories of

10              persons and under the conditions described in this Order. When the

11              Action has been terminated, a Receiving Party must comply with the

12              provisions of Section XIV below.

13              2.     Protected Material must be stored and maintained by a Receiving

14              Party at a location and in a secure manner that ensures that access is

15              limited to the persons authorized under this Order.

16       B.     Disclosure of “CONFIDENTIAL” Information or Items

17              1.     Unless otherwise ordered by the Court or permitted in writing by

18              the Designating Party, a Receiving Party may disclose any information or

19              item designated “CONFIDENTIAL” only to:

20                     a.     The Receiving Party’s Outside Counsel of Record in this

21                     Action, as well as employees of said Outside Counsel of Record to

22                     whom it is reasonably necessary to disclose the information for this

23                     Action;

24


                                                9
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 10 of 17 Page ID #:131




 1                   b.     The officers, directors, and employees (including House

 2                   Counsel) of the Receiving Party to whom disclosure is reasonably

 3                   necessary for this Action;

 4                   c.     Experts (as defined in this Order) of the Receiving Party to

 5                   whom disclosure is reasonably necessary for this Action and who

 6                   have signed the “Acknowledgment and Agreement to Be Bound”

 7                   (Exhibit A);

8                    d.     The Court and its personnel;

 9                   e.     Court reporters and their staff;

10                   f.     Professional jury or trial consultants, mock jurors, and

11                   Professional Vendors to whom disclosure is reasonably necessary

12                   or this Action and who have signed the “Acknowledgment and

13                   Agreement to be Bound” attached as Exhibit A hereto;

14                   g.     The author or recipient of a document containing the

15                   information or a custodian or other person who otherwise

16                   possessed or knew the information;

17                   h.     During their depositions, witnesses, and attorneys for

18                   witnesses, in the Action to whom disclosure is reasonably

19                   necessary provided: (i) the deposing party requests that the

20                   witness sign the “Acknowledgment and Agreement to Be Bound;”

21                   and (ii) they will not be permitted to keep any confidential

22                   information unless they sign the “Acknowledgment and Agreement

23                   to Be Bound,” unless otherwise agreed by the Designating Party or

24                   ordered by the Court. Pages of transcribed deposition testimony or


                                             10
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 11 of 17 Page ID #:132




 1                      exhibits to depositions that reveal Protected Material may be

 2                      separately bound by the court reporter and may not be disclosed to

 3                      anyone except as permitted under this Stipulated Protective Order;

 4                      and

 5                      i.     Any mediator or settlement officer, and their supporting

 6                      personnel, mutually agreed upon by any of the parties engaged in

 7                      settlement discussions.

8    IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

 9         IN OTHER LITIGATION

10         A.    If a Party is served with a subpoena or a court order issued in other

11         litigation that compels disclosure of any information or items designated in this

12         Action as “CONFIDENTIAL,” that Party must:

13               1.     Promptly notify in writing the Designating Party. Such notification

14               shall include a copy of the subpoena or court order;

15               2.     Promptly notify in writing the party who caused the subpoena or

16               order to issue in the other litigation that some or all of the material

17               covered by the subpoena or order is subject to this Protective Order. Such

18               notification shall include a copy of this Stipulated Protective Order; and

19               3.     Cooperate with respect to all reasonable procedures sought to be

20               pursued by the Designating Party whose Protected Material may be

21               affected.

22         B.    If the Designating Party timely seeks a protective order, the Party served

23         with the subpoena or court order shall not produce any information designated

24         in this action as “CONFIDENTIAL” before a determination by the Court from


                                                  11
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 12 of 17 Page ID #:133




 1        which the subpoena or order issued, unless the Party has obtained the

 2        Designating Party’s permission. The Designating Party shall bear the burden

 3        and expense of seeking protection in that court of its confidential material and

 4        nothing in these provisions should be construed as authorizing or encouraging a

 5        Receiving Party in this Action to disobey a lawful directive from another court.

 6   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

 7        PRODUCED IN THIS LITIGATION

8         A.    The terms of this Order are applicable to information produced by a Non-

 9        Party in this Action and designated as “CONFIDENTIAL.” Such information

10        produced by Non-Parties in connection with this litigation is protected by the

11        remedies and relief provided by this Order. Nothing in these provisions should

12        be construed as prohibiting a Non-Party from seeking additional protections.

13        B.    In the event that a Party is required, by a valid discovery request, to

14        produce a Non-Party’s confidential information in its possession, and the Party

15        is subject to an agreement with the Non-Party not to produce the Non-Party’s

16        confidential information, then the Party shall:

17              1.     Promptly notify in writing the Requesting Party and the Non-Party

18              that some or all of the information requested is subject to a

19              confidentiality agreement with a Non-Party;

20              2.     Promptly provide the Non-Party with a copy of the Stipulated

21              Protective Order in this Action, the relevant discovery request(s), and a

22              reasonably specific description of the information requested; and

23              3.     Make the information requested available for inspection by the

24              Non-Party, if requested.


                                                12
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 13 of 17 Page ID #:134




 1         C.     If the Non-Party fails to seek a protective order from this court within 14

 2         days of receiving the notice and accompanying information, the Receiving Party

 3         may produce the Non-Party’s confidential information responsive to the

 4         discovery request. If the Non-Party timely seeks a protective order, the

 5         Receiving Party shall not produce any information in its possession or control

 6         that is subject to the confidentiality agreement with the Non-Party before a

 7         determination by the court. Absent a court order to the contrary, the Non-Party

8          shall bear the burden and expense of seeking protection in this court of its

 9         Protected Material.

10   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

12         disclosed Protected Material to any person or in any circumstance not

13         authorized under this Stipulated Protective Order, the Receiving Party must

14         immediately (1) notify in writing the Designating Party of the unauthorized

15         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

16         Protected Material, (3) inform the person or persons to whom unauthorized

17         disclosures were made of all the terms of this Order, and (4) request such person

18         or persons to execute the “Acknowledgment and Agreement to be Bound” that is

19         attached hereto as Exhibit A.

20   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

21         PROTECTED MATERIAL

22         A.     When a Producing Party gives notice to Receiving Parties that certain

23         inadvertently produced material is subject to a claim of privilege or other

24         protection, the obligations of the Receiving Parties are those set forth in Federal


                                                  13
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 14 of 17 Page ID #:135




 1       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 2       whatever procedure may be established in an e-discovery order that provides for

 3       production without prior privilege review. Pursuant to Federal Rule of Evidence

 4       502(d) and (e), insofar as the parties reach an agreement on the effect of

 5       disclosure of a communication or information covered by the attorney-client

 6       privilege or work product protection, the parties may incorporate their

 7       agreement in the Stipulated Protective Order submitted to the Court.

8    XIII. MISCELLANEOUS

 9       A.    Right to Further Relief

10             1.       Nothing in this Order abridges the right of any person to seek its

11             modification by the Court in the future.

12       B.    Right to Assert Other Objections

13             1.       By stipulating to the entry of this Protective Order, no Party waives

14             any right it otherwise would have to object to disclosing or producing any

15             information or item on any ground not addressed in this Stipulated

16             Protective Order. Similarly, no Party waives any right to object on any

17             ground to use in evidence of any of the material covered by this Protective

18             Order.

19       C.    Filing Protected Material

20             1.       A Party that seeks to file under seal any Protected Material must

21             comply with Civil Local Rule 79-5. Protected Material may only be filed

22             under seal pursuant to a court order authorizing the sealing of the specific

23             Protected Material at issue. If a Party's request to file Protected Material

24


                                                14
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 15 of 17 Page ID #:136




 1              under seal is denied by the Court, then the Receiving Party may file the

 2              information in the public record unless otherwise instructed by the Court.

 3   XIV. FINAL DISPOSITION

 4       A.     After the final disposition of this Action, as defined in Section V, within

 5       sixty (60) days of a written request by the Designating Party, each Receiving

 6       Party must return all Protected Material to the Producing Party or destroy such

 7       material. As used in this subdivision, “all Protected Material” includes all copies,

8        abstracts, compilations, summaries, and any other format reproducing or

 9       capturing any of the Protected Material. Whether the Protected Material is

10       returned or destroyed, the Receiving Party must submit a written certification to

11       the Producing Party (and, if not the same person or entity, to the Designating

12       Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

13       all the Protected Material that was returned or destroyed and (2) affirms that the

14       Receiving Party has not retained any copies, abstracts, compilations, summaries

15       or any other format reproducing or capturing any of the Protected Material.

16       Notwithstanding this provision, Counsel are entitled to retain an archival copy of

17       all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

18       memoranda, correspondence, deposition and trial exhibits, expert reports,

19       attorney work product, and consultant and expert work product, even if such

20       materials contain Protected Material. Any such archival copies that contain or

21       constitute Protected Material remain subject to this Protective Order as set forth

22       in Section V.

23

24


                                                15
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 16 of 17 Page ID #:137




 1            B.      Any violation of this Order may be punished by any and all appropriate

 2            measures including, without limitation, contempt proceedings and/or monetary

 3            sanctions.

 4

 5

 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7
     Dated: November 30, 2020                    /s/ Thomas E. Beck
8                                               Thomas E. Beck
                                                Attorney(s) for Plaintiffs, SHAUN
 9                                              MARSHALL and ANGELIQUE CRAWFORD

10
     Dated: November 30, 2020                    /s/ Chandler A. Parker
11                                              Chandler A. Parker
                                                Attorney(s) for Defendants, COUNTY OF LOS
12                                              ANGELES, DEPUTY AYUB MANJRA, and
                                                DEPUTY C. PEREA
13

14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

15
     Dated:        December 1, 2020                /s/ Autumn D. Spaeth
16                                              HONORABLE AUTUMN D. SPAETH
                                                United States Magistrate Judge
17

18

19

20

21

22

23

24


                                                   16
 Case 8:20-cv-00916-DOC-ADS Document 33 Filed 12/01/20 Page 17 of 17 Page ID #:138




 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issue

 6   by the United States District Court for the Central District of California on [DATE] in

 7   the case of SHAUN MARSHALL, et al. v. COUNTY OF LOS ANGELES, et al. (8:20-cv-

8    00916-DOC-ADS). I agree to comply with and to be bound by all the terms of this

 9   Stipulated Protective Order and I understand and acknowledge that failure to so

10   comply could expose me to sanctions and punishment in the nature of contempt. I

11   solemnly promise that I will not disclose in any manner any information or item that is

12   subject to this Stipulated Protective Order to any person or entity except in strict

13   compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint                                    [print or

18   type full name] of                                  [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:


                                                    17
